        Case 1:18-cr-00258-BLW Document 631 Filed 09/14/20 Page 1 of 13




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 1:18-CR-00258-BLW

        Plaintiff,                           MEMORANDUM DECISION
                                             AND ORDER
         v.

 PAVEL BABICHENKO,
 GENNADY BABITCHENKO,
 PIOTR BABICHENKO,
 TIMOFEY BABICHENKO,
 KRISTINA BABICHENKO,
 NATALYA BABICHENKO,
 DAVID BIBIKOV,
 ANNA IYERUSALIMETS,
 MIKHAIL IYERUSALIMETS,
 ARTUR PUPKO,

        Defendants.



                                INTRODUCTION
      Before the Court is Defendant Kristina Babichenko’s Motion to Dismiss

Count 35 as Defective (Dkt. 475), Defendant Timofey Babichenko’s Motion to

Dismiss Count 35 as Defective (Dkt. 484), and Defendant Gennady Babitchenko’s

Motion to Dismiss Counts 1 and 20 as Defective (Dkt. 487). The motions are fully

briefed and at issue. For the reasons explained below, the Court will deny the




MEMORANDUM DECISION AND ORDER - 1
        Case 1:18-cr-00258-BLW Document 631 Filed 09/14/20 Page 2 of 13




motions.

                                 BACKGROUND

      On May 14, 2019, a grand jury returned a superseding indictment charging

the Defendants with wire and mail fraud, counterfeit goods trafficking, and money

laundering surrounding the alleged decade-long scheme to sell counterfeit cell

phones and accessories. Superseding Indictment, Dkt. 210. In the present motion,

the Defendants argue Counts 1, 20, and 35 are defective. Each count states, in full:

                               COUNT ONE
                      Conspiracy to Commit Wire Fraud
                           18 U.S.C. §§ 1349, 1343

           13.   Paragraphs One through Twelve are incorporated herein.
                                  The Conspiracy

           14.   Beginning in or about January 2008, and continuing
                 through on or about August 14, 2018, the defendants
                 PAVEL BABICHENKO, PIOTR BABICHENKO,
                 TIMOFEY BABICHENKO, GENNADY
                 BABITCHENKO, NATALIE BABICHENKO,
                 KRISTINA BABICHENKO, ARTUR PUPKO, DAVID
                 BIBIKOV, MIKHAIL IYERUSALIMETS, and ANNA
                 IYERUSALIMETS (collectively “Defendants”), along
                 with others known and unknown to the Grand Jury,
                 engaged in a scheme to defraud consumers by selling, on
                 online platforms such as Amazon.com and eBay, as well
                 as their own websites, counterfeit electronic devices,
                 including counterfeit Apple and Samsung cell phones, that
                 the defendants represented to be new and genuine.

                              The Scheme to Defraud

           15.   Beginning on an unknown date, but by at least January


MEMORANDUM DECISION AND ORDER - 2
     Case 1:18-cr-00258-BLW Document 631 Filed 09/14/20 Page 3 of 13




             2008, and continuing through the 14th day of August,
             2018, both dates being approximate and inclusive, the
             defendants PAVEL BABICHENKO, PIOTR
             BABICHENKO, TIMOFEY BABICHENKO,
             GENNADY BABITCHENKO, NATALYA
             BABICHENKO, KRISTINA BABICHENKO, ARTUR
             PUPKO, DAVID BIBIKOV, MIKHAIL
             IYERUSALIMETS, and ANNA IYERUSALIMETS,
             along with others known and unknown to the Grand Jury,
             devised and intended to devise a scheme and artifice for
             obtaining money by means of material false and
             fraudulent pretenses, representations, and promises, to wit:
             to defraud consumers by purchasing counterfeit electronic
             devices, including Apple and Samsung cell phones, to
             then resell as genuine and new on online platforms such as
             Amazon and eBay, as well as their own websites.
       16.   The goal of the scheme was to enrich PAVEL
             BABICHENKO, PIOTR BABICHENKO, TIMOFEY
             BABICHENKO, GENNADY BABITCHENKO,
             NATALYA BABICHENKO, KRISTINA
             BABICHENKO, ARTUR PUPKO, DAVID BIBIKOV,
             MIKHAIL IYERUSALIMETS, and ANNA
             IYERUSALIMETS, by selling devices bearing counterfeit
             marks misrepresented as genuine and new.
                              Manner and Means
       17.   As part of the scheme and artifice to defraud, TIMOFEY
             BABICHENKO, KRISTINA BABICHENKO, PIOTR
             BABICHENKO, ARTUR PUPKO, DAVID BIBIKOV,
             MIKHAIL IYERUSALIMETS, and ANNA
             IYERUSALIMETS misrepresented the quality and type of
             electronic items for sale as genuine and new on online
             platforms, including Amazon and eBay.
       18.   The means by which Defendants and others achieved and
             attempted to achieve the goal of this scheme included,
             among others:




MEMORANDUM DECISION AND ORDER - 3
     Case 1:18-cr-00258-BLW Document 631 Filed 09/14/20 Page 4 of 13




             (a)   Smuggling counterfeit products in bulk from Hong
                   Kong and China.
             (b)   Repackaging counterfeit devices to appear as new
                   and genuine devices for shipment to individual
                   consumers.
             (c)   Misrepresenting the genuineness, quality, and
                   condition of the electronic devices offered for sale
                   on their online selling platforms.
       19.   Beginning on an unknown date, but by at least the 22nd
             day of January, 2008, and continuing through the 14th day
             of August, 2018, both dates being approximate and
             inclusive, within the District of Idaho and elsewhere, the
             defendants, PAVEL BABICHENKO, TIMOFEY
             BABICHENKO, KRISTINA BABICHENKO, PIOTR
             BABICHENKO, ARTUR PUPKO, DAVID BIBIKOV,
             MIKHAIL IYERUSALIMETS, and ANNA
             IYERUSALIMETS, knowingly and willfully conspired
             with others, for the purpose of executing the aforesaid
             scheme and artifice to obtain money or property by means
             of materially false and fraudulent pretenses, representation
             and promises, and attempting to do so, to knowingly
             transmit and cause to be transmitted in interstate
             commerce, by means of a wire communication, certain
             writings, signs, signals, and pictures, to wit: photographs
             and descriptions of electronic devices bearing counterfeit
             marks; communications with customers purchasing those
             devices; and payments for those devices.

       All in violation of Title 18, United States Code, Section
       1349.

                          COUNT TWENTY
               Conspiracy to Traffic in Counterfeit Goods
                   18 U.S.C. § 2320(a), (b)(1), (f)(1)
       17.   Paragraphs One through Nineteen are incorporated herein.




MEMORANDUM DECISION AND ORDER - 4
     Case 1:18-cr-00258-BLW Document 631 Filed 09/14/20 Page 5 of 13




       18.   Beginning on an unknown date, but by at least January
             2008, and continuing through the 14th day of August,
             2018, both dates being approximate and inclusive, within
             the District of Idaho and elsewhere, the defendants,
             PAVEL BABICHENKO, PIOTR BABICHENKO,
             TIMOFEY BABICHENKO, GENNADY
             BABITCHENKO, NATALYA BABICHENKO,
             KRISTINA BABICHENKO, ARTUR PUPKO, DAVID
             BIBIKOV, MIKHAIL IYERUSALIMETS, and ANNA
             IYERUSALIMETS, and others known and unknown to
             the grand jury, did intentionally conspire and agree with
             one another and other persons known and unknown to the
             Grand Jury to traffic in counterfeit goods, to wit: by
             importing and offering for sale counterfeit Apple iPhone,
             Apple iPhone chargers, Apple iPhone earbuds, Samsung
             S4 phones, Samsung S5 phones, Samsung S3 batteries,
             Samsung Note 4 batteries, Samsung S4 batteries, Samsung
             S5 batteries, Samsung chargers, labels, and packaging for
             the same, and thereby knowingly using counterfeit marks,
             to wit: U.S. Trademark Registration 2,715,578; U.S.
             Trademark Registration 3,229,791; U.S. Trademark
             Registration 3,679,056; U.S. Trademark Registration
             3,669,402; U.S. Trademark Registration 3,928,818; U.S.
             Trademark Registration 4,726,737; U.S. Trademark
             Registration 4,726,738; U.S. Trademark Registration
             1,164,353; U.S. Trademark Registration 2,214,833; U.S.
             Trademark Registration 2,882,774; U.S. Trademark
             Registration 2,929,519; U.S. Trademark Registration
             2,929,523; U.S. Trademark Registration 3,673,234; U.S.
             Trademark Registration 3,905,843; U.S. Trademark
             Registration 4,020,438; U.S. Trademark Registration
             4,168,468; U.S. Trademark Registration 4,188,122; U.S.
             Trademark Registration 4,287,291; U.S. Trademark
             Registration 4,582,755; U.S. Trademark Registration
             4,792,754; and U.S. Trademark Registration 4,792,755, on
             and in connection with such goods, each counterfeit mark
             being identical with and substantially indistinguishable
             from a mark registered for those devices on the principal


MEMORANDUM DECISION AND ORDER - 5
     Case 1:18-cr-00258-BLW Document 631 Filed 09/14/20 Page 6 of 13




             register in the United States Patent and Trademark office,
             and the use thereof was likely to deceive and to cause
             confusion and mistake, all in violation of Title 18, United
             States Code, Section 2320(a), (b), (f)(1).

                       COUNT THIRTY-FIVE
                     Conspiracy to Launder Money
                          18 U.S.C. § 1956(h)

       19.   Paragraphs One through Nineteen are incorporated herein.

       20.   Beginning on an unknown date, but by at least by the 1st
             day of January, 2010, and continuing through the 14th day
             of August, 2018, both dates being approximate and
             inclusive, within the District of Idaho and elsewhere, the
             defendants, PAVEL BABICHENKO, PIOTR
             BABICHENKO, TIMOFEY BABICHENKO,
             GENNADY BABITCHENKO, NATALYA
             BABICHENKO, KRISTINA BABICHENKO, ARTUR
             PUPKO, DAVID BIBIKOV, ANNA IYERUSALIMETS,
             and MIKHAIL IYERUSALIMETS, together with others
             known and unknown to the grand jury, did knowingly
             combine, conspire, confederate and agree to commit
             certain offenses against the United States, in violation of
             Title 18, United States Code, Section 1956(h) as follows:
             (a)   to conduct and attempt to conduct and aid and abet
                   others to conduct financial transactions, affecting
                   interstate and foreign commerce, which involved the
                   proceeds of a specified unlawful activity, that is
                   violations of Title 18, United States Code, Sections
                   2320, 1341, 1343, and 1349, knowing that the
                   transactions were designed in whole and in part to
                   conceal and disguise the nature, location, source,
                   ownership, and control of the proceeds of said
                   specified unlawful activity and that while
                   conducting and attempting to conduct such financial
                   transactions knew that the property involved in the



MEMORANDUM DECISION AND ORDER - 6
        Case 1:18-cr-00258-BLW Document 631 Filed 09/14/20 Page 7 of 13




                       financial transaction represented the proceeds of
                       some form of unlawful activity, in violation of Title
                       18, United States Code, Section 1956(a)(1)(B)(i).

                (b)    to transport, transmit, and transfer, and attempt to
                       transport, transmit, and transfer, monetary
                       instruments and funds from places outside the
                       United States to and through places in the United
                       States and from places in the United States to and
                       through places outside the United States, knowing
                       that the monetary instruments and funds involved
                       represent the proceeds of violations of Title 18,
                       United States Code, Sections 2320, 1341, 1343, and
                       1349, and knowing that such transportation,
                       transmission or transfer is designed in whole or in
                       part to conceal or disguise the nature and source of
                       the proceeds of the unlawful activity, in violation of
                       Title 18, United States Code, Section
                       1956(a)(2)(B)(i).

         All in violation of Title 18, United States Code, Section 1956(h).

Dkt. 210 at 5–7, 10–11, 13.

                               LEGAL STANDARD

      Under the Due Process Clause, an indictment is sufficient if it (1) “contains

the elements of the offense charged and fairly informs a defendant of the charge

against which he must defend,” and (2) “enables him to plead an acquittal or

conviction in bar of future prosecutions of the same offense.” Hamling v. United

States, 418 U.S. 87, 117 (1974). Federal Rule of Criminal Procedure 7 requires that

the indictment be a “plain, concise, and definite written statement of the essential

facts constituting the offense charged.” Fed. R. Crim. P. 7(c)(1). Moreover, “[a]



MEMORANDUM DECISION AND ORDER - 7
        Case 1:18-cr-00258-BLW Document 631 Filed 09/14/20 Page 8 of 13




count may incorporate by reference an allegation made in another count.” Id. The

indictment “should be read in its entirety, construed according to common sense,

and interpreted to include facts which are necessarily implied.” United States v.

Hinton, 222 F.3d 664, 672 (9th Cir. 2000) (citation omitted). “[T]he question is not

whether the indictment could have been framed in a more satisfactory manner, but

whether it meets minimum constitutional standards.” United States v. Awad, 551

F.3d 930, 936–37 (9th Cir. 2009) (citation omitted).

                                     ANALYSIS

      Defendant Gennady Babitchenko argues Counts 1 and 20 are defective

because they fail to list the elements of the charges or a sufficient factual basis

supporting the allegations. Dkt. 487. Defendants Kristina and Timofey Babichenko

argue that Count 35 of the Superseding Indictment is defective because it lacks a

sufficient factual description of the conspiracy. Dkt. 475; Dkt. 484.

      A.     Count 1

      Gennady argues Count 1 fails to allege he knowingly and intentionally

entered into an agreement to commit wire fraud because his name is not included in

the list of defendants charged in paragraph 19. Paragraph 19 alleges that his co-

defendants conspired to “knowingly transmit and cause to be transmitted in

interstate commerce, by means of a wire communication” information and




MEMORANDUM DECISION AND ORDER - 8
        Case 1:18-cr-00258-BLW Document 631 Filed 09/14/20 Page 9 of 13




payments made for electronic devices bearing counterfeit marks. Dkt. 210 at 7.

Gennady further argues that Count 1 lacks the requisite factual basis to render the

indictment sufficient and that the timeframe is too open-ended to inform him of

when he is supposed to have participated in the alleged scheme.

      An indictment need not specifically allege that each defendant committed

every element of the crime, so long as it adequately informs the defendants of the

charge by citing the applicable statute and alleging the conduct that constituted the

offense. See United States v. Kaplan, 836 F.3d 1199, 1216 (9th Cir. 2016). In

Kaplan, the Ninth Circuit found that an indictment’s failure to explicitly state that

the defendant was being charged with the felony of intent to defraud did not render

it invalid. Id. The Court explained, “[c]ommon sense dictates that [the defendant]

was adequately informed of the charge against him where the indictment alleged the

specific count that constituted fraud.” Id.

      Here, the indictment thoroughly establishes the alleged conduct that

constitutes the basis for Gennady’s wire fraud charge. Though Gennady is not

named in Paragraph 19, paragraphs 14 and 15 charge Gennady and his co-

defendants with purchasing and reselling counterfeit electronic devices on eBay and

Amazon. Dkt. 210 at 5–6. Moreover, Count 1 incorporates paragraphs 1 through 12,

which describe each of the Defendants, their businesses, the underlying scheme to




MEMORANDUM DECISION AND ORDER - 9
       Case 1:18-cr-00258-BLW Document 631 Filed 09/14/20 Page 10 of 13




defraud consumers by selling counterfeit products, and the manner and means

through which the Defendants conducted this scheme. See Dkt. 210 at 2–5. Further,

Count 1 tracks the statutory language of the elements of wire fraud and indicates

that the alleged conduct occurred in the District of Idaho. See United States v.

Bonallo, 858 F.2d 1427 (9th Cir. 1988). Though Gennady’s name is not explicitly

listed in paragraph 19, Count 1 in its totality clearly charges him with conspiring to

commit wire fraud by posting fraudulent descriptions and photos of the counterfeit

items online and wire transferring the payments made for those devices.

      Gennady also argues the timeframe given in Count 1 (“beginning in or about

January 2008, and continuing through on or about August 14, 2018”) is too open-

ended to advise him of the time in which he participated in the alleged scheme. He

relies heavily on United States v. Cecil, in which the Ninth Circuit held an

indictment was insufficient because it “clearly lacked a statement of the facts and

circumstances that would inform the accused of the specific offenses with which

they were charged.” 608 F.2d 1294, 1296–97 (9th Cir. 1979). There, the indictment

only included the locations where the conspiracies took place, the names of some of

the alleged co-conspirators, and that the conspiracies occurred “beginning on or

before July, 1975, and continuing thereafter until on or after October, 1975.” Id. at

1267. Though the court noted the timeframe was open-ended, this factor alone was




MEMORANDUM DECISION AND ORDER - 10
       Case 1:18-cr-00258-BLW Document 631 Filed 09/14/20 Page 11 of 13




not dispositive of the insufficiency of the indictment. Id. Instead, the overall lack of

factual allegations rendered it invalid. Id.

      In contrast, the Superseding Indictment here contains a descriptive factual

background of the counterfeit cell phone businesses. Moreover, the timeframe given

in Count 1, though lengthy, sufficiently sets temporal bounds on the alleged decade-

long criminal enterprise. See United States v. Forrester, 616 F.3d 929, 940–41 (9th

Cir. 2010) (finding “uncertainty regarding a conspiracy’s beginning and ending

dates does not render an indictment fatally defective so long as overt acts alleged in

the indictment adequately limit the time frame of the conspiracy”). Here, the

allegations in the indictment limit the conduct charged to that which occurred

through the operation of the Defendants’ counterfeit cell phone businesses. Count 1

“fairly informs” Gennady of the charge against which he must defend and enables

him to avoid double jeopardy on the same charge. See Hamling, 418 U.S. at 117.

      B.     Count 20
      Count 20 charges the Defendants with conspiring to traffic in counterfeit

goods. Gennady argues Count 20 is defective because he is not charged with a

specific instance of conspiracy, like his co-defendants are in Counts 21 through 34.

However, Count 20 incorporates paragraphs 1 through 19, which includes the

allegations and factual background of Count 1. Further, Count 20 charges the




MEMORANDUM DECISION AND ORDER - 11
       Case 1:18-cr-00258-BLW Document 631 Filed 09/14/20 Page 12 of 13




Defendants with conspiring to traffic in counterfeit goods, gives the relevant

statutory language, lists the devices they allegedly sold, and the corresponding

trademarks they counterfeited. See Dkt. 210 at 10–11. Moreover, the timeframe, as

stated above, was not too broad to render the indictment defective.

      C.     Count 35

      Count 35 charges the Defendants with conspiracy to launder money in

violation of 18 U.S.C. § 1956(h). Kristina and Timofey do not contest that the count

adequately lists the elements of the charge, but argue that, by only listing a broad

date range and the location of the conspiracy, the charge lacks a sufficient factual

description of the alleged conspiracy.

      However, Count 35 incorporates paragraphs 1 through 19 of the Superseding

Indictment. As stated above, these paragraphs detail the Defendants’ allege scheme

of selling counterfeit cellphones and accessories through various business. See Dkt.

210 at 2–5. Construing the indictment in its entirety and according to common

sense, it is clear that Count 35 charges the Defendants with conspiring to launder

the proceeds of the fraudulent cell phone sales made through their various

businesses. See Hinton, 222 F.3d at 672; United States v. Shahin, 527 F. App’x 606,

607 (9th Cir. 2013) (finding the indictment was valid because it “as a whole

provided adequate information about the time, place, and persons involved in the




MEMORANDUM DECISION AND ORDER - 12
       Case 1:18-cr-00258-BLW Document 631 Filed 09/14/20 Page 13 of 13




alleged conspiracy” and “referenced the charging statutory provision”).

                                 CONCLUSION

      For the foregoing reasons, the Court will deny the Defendants’ motions to

dismiss Counts 1, 20, and 35 of the Superseding Indictment.

                                     ORDER

      IT IS ORDERED that:

      1.    Defendant’s Motion to Dismiss (Dkt. 475) is DENIED.

      2.    Defendant’s Motion to Dismiss (Dkt. 484) is DENIED.

      3.    Defendant’s Motion to Dismiss (Dkt. 487) is DENIED.



                                            DATED: September 14, 2020


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 13
